DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims

The cancellation of claims 1-17 has been accepted.

Allowable Subject Matter

Claims 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The previously relied upon prior art to Wachi et al. (5.056.400), Groupp (4,245,540), Silzel (US 2007/0084235) and that which is known in the art, fail to disclose or suggest all the limitations of the present claims.
In the Final Office Action, mailed 12/22/2021, claims 1, 2, 8, 10, 15 and 17 were rejected under 35 USC 102(a)(1), claims 3-7, 9, 11-14 and 16 were rejected under 35 USC 103, and claims 18-20 were indicated as allowable.
In response, the Applicant has cancelled claims 1-17.
As recited in the previous Office Action, with regards to claims 18-20: 
None of the prior art of record teach the ability to use an output transducer, disposed directly on a surface of a stringed instrument, to resonate the surface of a stringed instrument, constructed from non-rare wood, creating simulated rare wood tones, that would emanate from a surface of a are material constructed stringed musical instrument. 
Therefore, given no prior art could be found which teaches or fairly suggests, alone or in combination, all the claimed elements of the present invention, independent claims 18 and 20, and dependent claim 19, have been deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        03/02/2022